Case 5:17-cv-01302-D Document 60-5 Filed 02/15/19 Page 1 of 11

Stephen Ford, PhD November 30, 2018

 

Page 1
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL
SMITH, ,

Plaintiffs,
No. 5:17-CV-1302-D

CSAA FIRE and CASUALTY
INSURANCE COMPANY,

ee ee ee ee

Defendant.

DEPOSITION OF J. STEPHEN FORD, Ph.D, P.E.

TAKEN ON BEHALF OF THE PLAINTIFFS

IN OKLAHOMA CITY, OKLAHOMA

ON NOVEMBER 30, 2018

REPORTED BY: KASEY D. EGELSTON, CSR

 

 

 

D&R REPORTING & VIDEO, INC. 5
(800) 771-1500 / depo@drreporting.com

 

PLAINTIFF’S
EXHIBIT
Case 5:17-cv-01302-D Document 60-5 Filed 02/15/19 Page 2 of 11

Stephen Ford, PhD November 30, 2018

 

BP W NY B

oO Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 12
due to the highly saturated subgrade that exists in
the crawlspace.

Q Okay. And that's what I was looking for.
One of them is referencing opinion 1 and opinion 2
and opinion 3, I want to have some sort of way to
address those on the record. This part that says,
it is my opinion that the instability of the bricks
was most likely caused by soil movement due to
highly saturated subgrade that exists in the
crawlspace is your opinion 2?

A That's correct.

Q And opinion 3 is your scope for repairs?

A Basically it just says the damage that I
observed could be repaired using standard
construction techniques.

Q Now, on this one, is this a -- is this a
scope of repair or is this just saying that you can
use standard construction techniques?

A Well, the scope is contained in opinion 3.
It says that the dislodged bricks that I observed,
you know, the dislodged brick supports that I
observed could be repaired using, you know, standard
construction techniques. It goes on to say that
small amount of cosmetic damage on the north and

west walls of the living room, again, is cosmetic

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 60-5 Filed 02/15/19 Page 3 of 11

 

Stephen Ford, PhD November 30, 2018

Page 13

1 damage. It can be repaired using standard

2 construction renovation techniques.

3 Q And that's what I'm -- it seems kind of --

4 this one seems kind of odd to me and I'll tell you

5 why. This idea that something could be repaired

6 with standard construction techniques. Would anyone

7 ever have the opinion that it can be repaired with

8 standard construction techniques or is there like a

9 line that's drawn there?

10 MR. ANDREWS: Object to the form.

11 THE WITNESS: Well, the only point was
12 is that I observed the damage and the repairs are --
13 the repair processes, the repair techniques that

14 would be needed to address those issues are

15 relatively simple, relatively standard type of

16 techniques. There's not Herculean or unusual

17 processes or procedures needed to address those

18 damages that I observed.

19 Q (By Mr. Engel) And within opinion 3 you
20 provide what the scope of that is?

21 A Well, opinion 3 it says the repair of the

22 dislodged brick supports, and it goes on. And it

23 says, a small amount of cosmetic damage on the north
24 and west walls of the living room. So, I mean,
25 those are scope-defining issues.

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 60-5 Filed 02/15/19 Page 4 of 11

 

Stephen Ford, PhD November 30, 2018

Page 14

1 Q Sure. And when you were on scene and you

2 were writing this report, you understood that Mr.

3 Battle was going to rely on your scope of repairs

4 for writing his estimate?

5 A Well, if Mr. Battle was asked to provide an

6 estimate --

7 Q Sure.

8 A -- then, you know, my comment was to him is

9 that, hey, there's not Herculean things needed here.
10 Standard type techniques that you would normally --

11 normally use are the things that can be used to

12 address those issues.

13 Q And is it common for you to provide scope
14 of works to estimators?

15 A Yes.

16 Q Okay. And you know that when you're

17 saying, jack up a floor structure and reconstruct

18 masonry supports, that that's something that he's

19 going to then estimate for; right?

20 A He would know what that means.

21 Q Right. So you're -- this one is kind of
22 directed -- if someone is going to write an

23 estimate, then this is what needs to be done as an
24 engineer; right?

25 A That's correct.

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 60-5 Filed 02/15/19 Page 5 of 11

 

Stephen Ford, PhD November 30, 2018
Page 110
1 A Not necessarily. Again, I couldn't see

2 what they did. And these brick structures may
3 actually not be original. It's not uncommon to go
4 in and either due to floors that are too flexible or

5 somebody wants to put more weight than what the

6 floor joists were designed for or squeaky floors. I
7 mean, there's lots of reasons to go in and reinforce
8 a floor. So I don't know why the brick columns were
9 installed. You can see that there are brick columns
10 under some joists, as I said earlier. There's wood
11 posts under some joists and then there's some joists

12 that don't have any of those things. In all
13 probability these brick columns were installed
14 somewhere after -- or subsequent to the original

15 construction. So they could have been placed for a

16 variety of reasons.

17 Q But like you said -- well, nevermind.

18 Let's move to number 3. Number 3 is you're

19 providing -- we've already discussed this, but

20 you're providing a scope of repairs; right?

21 A If you're going to repair the brick

22 columns, you know, go cut holes in the floor and get
23 down and relay the brick, you know, and repair the
24 holes.

25 Q Jack up the floor?

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 60-5 Filed 02/15/19 Page 6 of 11

 

Stephen Ford, PhD November 30, 2018
Page 111
1 . A Yeah. Bring it back to an elevation that

2 works with the rest of the floor. You know, a lot

3 of times in these instances you have to work the

4 elevations to all of the other adjacent elevations,
5 so I don't -- I don't necessarily jump to jack it

6 back up 1.3 inches or 1.1 inches.

7 Q Sure. So in order to do that, they put

8 jacks underneath the floor joists?

9 A Typically you would go in and because of
10 access, you would go in and cut a hole in the
11 flooring -- subflooring and go down underneath the
12 joists and put a foundation -- something that had --
13 that was big enough to provide appropriate bearing

14 on the soil. And then actually, there's different
15 ways to do it. Some people just use car jacks and
16 put them -- go ahead and jack them up and just leave
17 the jack there. Some people jack it up and then put
18 in some type of structural elements and then remove

19 the jacks. There's lots of different ways to do it.

20 Q But what you're jacking on -- when you're
21 using a car jack, for example, you're going to --
22 the force is going up on the floor joists that are

23 underneath the home; right?
24 A Yes. You're jacking against the ground,

25 but you're pushing up on the bottom side of the

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 60-5 Filed 02/15/19 Page 7 of 11

 

Stephen Ford, PhD . November 30, 2018
Page 112

1 floor joists.

2 Q Do you know if any of these floor joists

3 are broken underneath this living room?

4 A Based on the -- on the elevation

5 information contained in the Rimkus report, I think
6 there's high probability that some of them are

7 broken due to rot. That's basically what I said.

8 QO And in order to repair those broken floor
9 joists, if you were going to repair this room, you
10 would have to actually replace those floor joists;
11 right?

12 A Typically, you would not. Typically, you
13 would go in and what we would call sistering them,
14 depending upon the extent of the rot. It depends
15 upon some of the details, but effectively you would
16 go in and remove enough flooring that you could get
17 a joist that was long enough to sistering is

18 effective. Just placing a new competent joist next
19 to the damaged joist. There's lots of details that
20 have to be worked out and whether you extend that
D1 new sister joist the full length or whether it was
22 just a partial length and how you attach it.
23 There's many details associated with that. But
24 effectively sistering them if they're broken due to
25 rot.

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 60-5 Filed 02/15/19 Page 8 of 11

 

Stephen Ford, PhD November 30, 2018

Page 115

1 A No. There's a State building code that

2 provides minimums, okay, and that -- all of the

3 information contained in that State building code

4 would permit a properly designed sistering process.

5 That's -- absolutely.

6 Q Do you know what that process is? -- the

7 codes?

8 A Yes.

9 Q I mean, do you know what those requirements

10 are, as far as length, and all of that kind of

11 stuff?

12 A That's not the way it works. Okay? The
13 State building code in combination with a whole

14 bunch of other referenced documents. Okay? So the
15 State building code, depending upon -- this is

16 probably IRC 2015. Today -- if you were going to

17 repair today, it would be IRC or International
18 Residential Code of 2015. But that document

19 contains all sorts of other documents by reference.

20 Q Right.
21 A And some of those other documents would be
22 -- would define the loads that the structure would

23 have to be designed for. Those documents define how
24 to design wood structures, the capacity of nails,

25 the capacity of screws, the capacities of various

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 60-5 Filed 02/15/19 Page 9 of 11

 

Stephen Ford, PhD November 30, 2018
Page 116
1 species of wood. And by using the analytical
2 processes and the design processes that we, as
3 structural engineers are trained in, you use all of
4 those codes and reference materials to design a
5 sistered repair that would be able to resist the
6 specified loads.

7 Q You would have to have an engineer probably
8 do that? |

9 A Yes, sir.

10 Q But that's not something that you prepared

11 in this?

12 A No, I did not.
13 Q Okay.
14 A You know, estimators don't have to have all

15 of the gory details in order to estimate the cost of

16 doing something. You can -- you know, an estimator
17 can opine about the cost of -- I don't know whether
18 you want to, you know, stacking up the brick,

19 restacking up the brick or sistering or repairing a

20 brick wall or anything. Without all of the specific

21 details that would actually be typically provided in

22 the actual doing or the process of reinforcing

23 things. So I kind of jumped to a conclusion, but we
24 didn't -- we didn't design the repairs. Okay?

25 Q Well, I mean, if you were going -- and

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 60-5 Filed 02/15/19 Page 10 of 11

 

Stephen Ford, PhD November 30, 2018
Page 125
1 A Yes.
2 Q One of the things you mentioned was using

3 the level on the wall?

4 A Yes.
5 Q Did you do that at this home?
6 A I don't remember. That's typically not the

7 first thing, second thing or even the third thing

8 that I do. And based on all of the information that
9 I had gathered, I honestly don't remember. I

10 certainly did not record the results of any type of
11 plumbness measurements that I made in the wall. So

12 I just don't know.

13 Q Okay. You don't remember if you did?
14 A That's correct.

15 Q Normally if you do that, whether it's a
16 tornado house or earthquake house, do you take

17 pictures of the level?

18 A Typically. If the issue is structurally
19 Significant or if there's significant movement, I
20 would typically -- would typically take pictures of

21 that wall. And there are no pictures of any kind of

22 plumbness measurements with the level. I have seen
23 subsequent pictures somebody provided or made, but I
24 think -- maybe not. I don't remember. But I did

25 not make any measurements that I remember. At least

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 60-5 Filed 02/15/19 Page 11 of 11

Stephen Ford, PhD November 30, 2018

 

Page 126

ih I didn't record them. A four foot level, I go, you

2 know, it's not the first thing I drag out of the

3 car.

4 Q And it's still your testimony that you

5 haven't reviewed any other documents other than the
6 Smith -- Mr. and Mrs. Smith's deposition after

7 writing your report?

8 A Any other documents?

9 | Q I was just saying that's what you testified
10 to earlier?

11 A I know. I just -- the only thing that I

12 can think of -- I mean, I've got my file here and we

13 can take a look at it. The only thing I can think

14 of is Mr. Andrews has shown me pictures of something
15 that occurred during one of the depositions. I

16 don't know, but I didn't review them as such. I

17 mean, I've seen the pictures, okay, but -- and I'm
18 Sitting here trying to remember now whether the

19 plumbness measurement -- or the level on the wall

20 was maybe part of those -- part of those pictures.

21 I don't know.

22 Q Right. I'm sorry, go ahead.

23 A But anyway, when you said "reviewed," I go
24 to actually an analysis of things. He has shown me,
25 you know, that there were other pictures there, but

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
